DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischof et al. (US 2009/0174148), (hereinafter, Bischof).

1 RE Claim 14, Bischof discloses a method for closing openings in a flexible diaphragm of a MEMS element “surface of the substrate 1”, referring to FIGS. 1, 2 and 3. Examiner notes that surface membrane of substrate 1 or 2 or 3 is implicitly met since it is above the cavity 20 and must have certain flexibility on the account of the cavity present below. The method comprising the following steps: 
providing at least one opening 12 in the flexible diaphragm “surface of the substrate 1”; 
applying sealing material 28 “such as soldering paste” in an area of the at least one opening 12; and 
melting-on at least the applied sealing material 28 “soldering paste” in the area of the at least one opening and subsequently cooling the melted-on sealing material to close the at least one opening 12 [0024]. It is the examiner position that solidifying the soldering paste 28 implies cooling it, hence the claimed limitation is met.
RE Claim 16, Bischof discloses a method, wherein the melting-on takes place using a laser beam [0026].
RE Claim 24, Bischof discloses a method, wherein a cavity 20 is formed at least partially using the flexible diaphragm “shown in FIG. 2C” and the at least one opening 22 is formed as an access to the cavity and a defined pressure is enclosed in the cavity by the closing of the at least one opening, referring to FIG. 2 [0026].
RE Claim 25, Bischof discloses a MEMS element including a flexible diaphragm 1 or 2 or 3, the flexible diaphragm including at least one opening 22, which is closed by melting-on an applied sealing material 28 in an area of the at least one opening 22 and subsequently cooling, solidifying, the melted-on sealing material. Examiner notes that surface membrane of substrate 1 or 2 or 3 is implicitly met since it is above the cavity 20 and must have certain flexibility on the account of the cavity present below. Furthermore, the limitations “…closed by melting-on….” and “subsequently cooling” process limitations. Therefore, product by process limitations and only structural features resultant form the process, if any, are limitations given weight in the prior art analysis, In re Thorpe, 227 USPQ 964, 966.  
RE Claim 26, Bischof discloses a MEMS element, wherein anti-adhesive material “anti-stiction coating 23” is situated below the flexible diaphragm “upper portion of substrates 1, 2 or 3” on an internal surface of a cavity 20 of the MEMS element, referring to FIG. 2C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (US 2009/0174148), (hereinafter, Bischof) in view of Hosseini et al. (US , 16), (hereinafter, Hosseini).

RE Claim 15, Bischof discloses a method, wherein the application of the sealing material 28 such as “soldering pastes or sintered-glass pastes, in which granulated metal or a granulated sealing glass is in a binder: is carried out by: 
Introducing the sealing material 28 distributed in a liquid 14/24 [0019].
Bischof does not explicitly disclose that the sealing material 28 is carried out by:
(i) using spin coating in the area of the at least one opening, and/or 
(ii) using an inkjet method in the area of the at least one opening, and/or 
(iii) by bonding on a wafer.
However, in a related art, Hosseini discloses a semiconductor device and a method of making the same, wherein using spin coating in a for applying solder paste.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the spin coating method to apply the liquid containing sealing material 28 of Bischof as a well-known method in the art for applying composite material to have uniform distribution of that composite material. 
 
Allowable Subject Matter
Claims 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898